Case 4:21-cv-00467-P Document19 Filed 05/24/21 Pagelof2 PagelD 88

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

CAMERON THOMPSON
Plaintiff

vy. 4:21-CV-00467-P

Civil Action No.
BUDCO FINANCIAL SERVICES, ET AL.
Defendant

CERTIFICATE OF INTERESTED PERSONS
(This form also satisfies Fed. R. Civ. P. 7.1)

Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR 81.1(a)(4)(D), and LR 81.2,
Royal Administrative Services, Inc.

provides the following information:

For a nongovernmental corporate party, the name(s) of its parent corporation and any
publicly held corporation that owns 10% or more of its stock (if none, state "None"):

*Please separate names with a comma. Only text visible within box will print.

None.

A complete list of all persons, associations of persons, firms, partnerships, corporations,

guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are
financially interested in the outcome of the case:

*Please separate names with a comma. Only text visible within box will print.

None.
Case 4:21-cv-00467-P Document19 Filed 05/24/21 Page2of2 PagelD 89

 

 

 

 

Date: May 24, 2021
Signature: /s/ Hamilton Rial
Print Name: Hamilton Rial
Bar Number: 16824980
Address:

3660 Stoneridge Road., B-102
City, State, Zip: Austin, TX_787464

 

 

 

 

Telephone: 512-322-8118
Fax: 512-697-0039
E-Mail:

hrial@johnson-rial-parker.com

 

NOTE: To electronically file this document, you will find the event in our Case Management (CM/ECF) system, under Civil/Other
Documents/Certificate of Interested Persons
